t c memo united_states tax_court leon l sicard and eleanor sicard petitioners v commissioner of internal revenue respondent docket no filed date jonathan b dubitzky and jesse m fried for petitioners david m brodsky and madlyn b coyne for respondent memorandum findings_of_fact and opinion wells judge the instant matter is before us on petitioners' motion for reasonable administrative and litigation costs pursuant to sec_7430 and rule unless otherwise noted all section references are to the internal_revenue_code code in effect at the relevant times and all rule references are to the tax_court rules_of_practice and procedure neither party has requested a hearing on petitioners' motion accordingly we rule on petitioners' motion based on the parties' submissions and the record in the instant case as a whole we incorporate by reference herein the portions of our opinion on the merits in the instant case sicard v commissioner tcmemo_1996_173 that are relevant to our disposition of the motion on date we issued our opinion in sicard in which we held that a payment received by petitioner leon sicard petitioner during from the white-sicard co partnership partnership of which he was a partner was a guaranteed_payment within the meaning of sec_707 and was therefore includable in his income during the years that it was accrued by the partnership the years during which the guaranteed_payment was accrued by the partnership were closed at the time the notice_of_deficiency in the instant case was issued to petitioners and we did not sustain respondent's determination that the payment was includable in income for the year during which it was received the payment was not included in petitioner's income the partnership used the accrual_method of accounting while petitioner used the cash_method a guaranteed_payment is includable in a partner's income for the partner's taxable_year during which the payment is taken into account pursuant to the partnership's method_of_accounting 64_tc_203 affd in part and revd in part on another issue 550_f2d_1023 5th cir during the years when it was accrued by the partnership because of an oversight on the part of the accountants for the partnership and petitioner in general sec_7430 provides for the award of reasonable administrative and litigation costs to a taxpayer who is a prevailing_party in an administrative or court_proceeding brought against the united_states involving the determination of any_tax interest or penalty pursuant to the code to be a prevailing_party a taxpayer must establish that the position_of_the_united_states was not substantially justified the taxpayer substantially prevailed with respect to either the amount in controversy or the most significant issue or set of issues presented and as pertinent to the instant matter the taxpayer met the net_worth requirements of u s c sec d b at the time the petition in the case was filed sec_7430 additionally an award of litigation costs may be made only where a taxpayer has exhausted available administrative remedies sec_7430 and no award of costs may be made with respect to any portion of an administrative or judicial proceeding that the taxpayer has unreasonably protracted sec_7430 moreover the costs claimed must be reasonable in amount sec_7430 petitioners bear the burden of proving that each of the foregoing requirements has been satisfied rule e the requirements are conjunctive and failure to prove any one will preclude an award of costs to petitioners 88_tc_492 respondent contends that petitioners have not shown that the position_of_the_united_states was not substantially justified and that the amount of attorney's_fees claimed is not reasonable because the applicable cost of living adjustment cola was improperly calculated respondent concedes that petitioners have satisfied the other requirements for the award of reasonable administrative and litigation costs we shall first consider whether respondent's position was substantially justified a position is substantially justified if it is justified to a degree that could satisfy a reasonable person and has a reasonable basis in both fact and law 487_us_552 55_f3d_189 5th cir affg tcmemo_1994_182 106_tc_76 the determination of reasonableness is based on all of the facts and circumstances surrounding the proceedings nalle v commissioner supra at because the relevant proceedings in the instant case were commenced prior to the date of enactment of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 respondent does not bear the burden of proving that the position_of_the_united_states was substantially justified a position has a reasonable basis in fact if there is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion pierce v underwood supra pincite the inquiry must be based on the facts reasonably available to the commissioner when the position was maintained 94_tc_685 the fact that the commissioner loses on the merits does not establish that a position was not substantially justified but it is a factor to be considered nalle v commissioner supra pincite 991_f2d_359 7th cir 931_f2d_1044 5th cir 100_tc_457 the failure of the evidence favoring the commissioner's position to persuade the trier of fact does not mean that the commissioner's position did not have a reasonable basis in fact unless that evidence is unusually scanty or unworthy of belief 91_tc_367 the commissioner cannot escape an award of costs pursuant to sec_7430 simply because a case presents questions of fact minahan v commissioner supra pincite or of witness credibility windsor production corp v commissioner tcmemo_1995_556 a position is not substantially justified in law if legal precedent does not substantially support the commissioner's position given the facts available to the commissioner coastal petroleum refiners inc v commissioner supra pincite for purposes of petitioners' motion respondent took a position in the administrative_proceeding when the statutory_notice_of_deficiency was issued to petitioners on date sec_7430 and in the court_proceeding when the answer to the petition was filed on date huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding tcmemo_1991_144 although ordinarily the reasonableness of each of those positions is considered separately to allow respondent to change her position id pincite7 it appears that respondent took the same position in both the notice and the answer in the instant case respondent determined that the payment in question which petitioner received from the partnership during was taxable in that year in the answer respondent denied petitioners' allegations that the payment represented a guaranteed_payment that was taxable to petitioner in the years when the payment was accrued by the partnership pursuant to sec_707 and the regulations thereunder at those times respondent argued that the payment in question was a payment governed by sec_707 that was taxable when received and that the duty_of_consistency barred petitioners from contending that the payment was taxable in closed years petitioners contend that those positions were not substantially justified based on the facts in the record and the applicable law those arguments were abandoned by respondent weeks prior to trial and at trial respondent instead argued that petitioner had implicitly adopted the cash_method_of_accounting for the payment in question respondent refers to the change_of theories as a narrowing of positions resulting from development of facts through discovery after the court_proceeding was commenced and suggests that respondent maintained a range of positions that included the accounting_method theory during the administrative and court proceedings in the instant case in the arguments opposing the motion respondent barely mentions the initial arguments essentially abandons any attempt to defend them and relies on the argument ultimately asserted at trial in order to show that the position_of_the_united_states in the instant case was substantially justified we treat respondent as having conceded that the arguments with respect to sec_707 and the duty_of_consistency that were maintained when the notice was issued and the answer was filed were not substantially justified moreover although we are not inclined to accept that the theory respondent put forth at trial was included in respondent's position from the outset of the proceedings even if we were to assume that it was we would not find respondent's position substantially justified we note that respondent never pleaded the duty_of consistency as an affirmative defense in the proceeding before this court as required by rule as noted above respondent decided to rely exclusively on the accounting_method theory weeks prior to the trial of the instant case after petitioners had complied with respondent's discovery requests and respondent had rejected petitioners' offers to settle the case although respondent claims that the change constituted a narrowing of theories that resulted from development of the facts through discovery during the course of the tax_court proceeding respondent does not set forth any specific facts that prompted the change when respondent became aware of them and petitioners contend that no facts were developed that would form the basis of a new position petitioners allege and respondent does not deny that the theory respondent ultimately advanced at trial was adopted shortly after it was suggested to respondent's counsel by irs experts in washington petitioners also allege and respondent does not deny that on the day when respondent informed petitioners' counsel that respondent would rely on the accounting_method theory respondent's counsel acknowledged that her research on it was respondent indicates that the case was not settled because certain facts crucial to petitioners' claims were only established by petitioner's testimony at trial and that petitioners' ability to establish those facts turned on petitioner's credibility respondent has not suggested that the information contained in petitioner's testimony was not available prior to the trial moreover respondent's abandonment weeks prior to trial of the contention that the payment in issue was not a guaranteed_payment suggests that respondent believed that petitioners would be able to establish that claim incomplete because of the need to prepare a draft stipulation of facts for trial this circumstance indicates to us that the change in theory was not fully considered when it was put forward and was hastily made when the weakness of respondent's initial arguments was exposed the circumstances of the change suggest the presence of an unreasonable 'litigate now think later' mentality on respondent's part 937_f2d_288 6th cir the facts in the instant case support petitioners' contention that the payment in question was a guaranteed_payment they do not support respondent's contention that petitioner had adopted the cash_method_of_accounting for the payment the record establishes that the payment was not included in petitioner's income when the partnership accrued it due to an oversight on the part of the accountants for the partnership and petitioner it does not suggest that petitioner consciously adopted a cash_method_of_accounting for the payment although respondent relies on the circumstances surrounding the failure to report the payment in the years when it was accrued by the partnership to show the reasonableness of the accounting_method theory respondent has not cited any authority that supports the position that a taxpayer could be held to have adopted a method_of_accounting given the circumstances presented in the instant case the case principally relied on by respondent 891_f2d_1579 fed cir is distinguishable on its facts and did not involve a question of the adoption of a method_of_accounting in circumstances analogous to those presented in the instant case furthermore petitioners' counsel informed respondent prior to trial of a memorandum opinion of this court evans v commissioner t c memo that held that a taxpayer did not adopt a method_of_accounting where the taxpayer erroneously reported items of income and did not consciously adopt the method respondent did not attempt to distinguish or even discuss that case in the posttrial briefs filed in the instant case moreover as noted in our opinion on the merits petitioner's use of the cash_method to report the payments would have been contrary to the law governing the taxation of guaranteed payments and such a method would not have been binding on petitioner even if he had adopted it sicard v commissioner tcmemo_1996_173 consequently we conclude that respondent's accounting_method theory was unreasonable and that therefore respondent's position in the instant case was not substantially justified nalle v commissioner f 3d pincite respondent also objects to the date from which petitioners calculated the cola applicable to the award of attorney's_fees a revenue_ruling relied on by respondent revrul_90_38 1990_1_cb_57 is similarly distinguishable pursuant to sec_7430 petitioners calculated the cola from but respondent contends that the cola should be calculated from date date and date are the respective dates on which cola's were provided pursuant to the equal_access_to_justice_act eaja u s c sec and sec_7430 swanson v commissioner t c pincite sec_7430 has its roots in the eaja and during congress amended that section to conform it more closely to the eaja adopting the eaja's dollar_figure per hour limitation on attorney's_fees and the eaja's existing cola language 98_tc_19 we recently discussed the question of the appropriate date from which the cola applicable to awards of attorney's_fees should be calculated as follows our position on this issue was addressed in 98_tc_19 where we concluded that congress in providing for cost_of_living_adjustments in sec_7430 intended the computation to start on the same date the cola's were started under the eaja ie date citing 27_tc_713 revd on other grounds 258_f2d_562 9th cir we stated that we would continue to use as the correct year for making the cola calculation unless of course the court_of_appeals to which appeal lay had held otherwise swanson v commissioner supra pincite citations omitted as noted in our opinion on the merits petitioners resided in hampton new hampshire at the time they filed their petition consequently the instant case is appealable to the u s court_of_appeals for the first circuit which has not addressed the question of whether the cola adjustment is to be made from or accordingly we shall follow our holding in bayer v commissioner supra and conclude that the applicable_date from which the cola adjustment is to be made is date accordingly we find the amount of costs requested by petitioners after taking into account the modifications to which the parties have agreed is reasonable and award petitioners administrative and litigation costs in the amount of dollar_figure to reflect the foregoing an appropriate order and decision will be entered the parties have agreed that the amount of costs claimed by petitioners should be reduced by dollar_figure the amount awarded includes the costs related to petitioners' motion where respondent's position justifies the recovery_of costs any reasonable fees to recover those costs are themselves recoverable ins v jean 496_us_154 huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding tcmemo_1991_144 100_tc_457
